DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1-20 have been considered but are moot in view of the new grounds of rejection.  

Response to Amendment
4.	In response to the amendment, the rejections of claim 4-6, 11-13, and 18-20 under 35 USC 112(b) are withdrawn.

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

6.	Claims 1-4, 7-11, and 14-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhou et al. (English Translation of Chinese Publication 108055490, 05-2018, hereinafter Zhou) in view of Matias et al. (US Publication 20170110151, hereinafter Matias) and further in view of Beauregard et al. (US Publication 2010/0183280, hereinafter Beauregard). 
Regarding claim 1, Zhou discloses a video editing method, comprising: 
acquiring a first video; separating a first video signal of the first video and an audio signal of the first video (Zhou, page 1 and 6, separate source audio data from acquired source “first’ audio/video);
collecting a second video signal, and synthesizing the collected second video signal with the audio signal to obtain a second video (Zhou, pages 1 and 6, recording target video data with a camera together with playing the separated source audio to generate a combined “second” video);
clipping, , the first video and the second video to obtain a plurality of first short videos and a plurality of second short videos respectively, and clipping a timeline of the audio signal into a plurality of segmentation periods (Zhou, page 2, segmenting source “first” audio/video into a plurality of first segments, and segmenting combined target “second” audio/video into a plurality of second segments; page 2, segmenting audio data to  segments of time, i.e., on a timeline, implies clipping a timeline of the audio signal in to a plurality of segmentation periods); and
selecting a first target short video and a second target short video from the plurality of first short videos and the plurality of the second short videos, and synthesize the first target short video and the second target short video to obtain a target synthesized video Zhou, page 2, obtaining in the source video at least one segment of time and in the target video at least one segment of time, and perform synthesis to obtain a contrast in every frame of data).
Zhou does not explicitly disclose:
clipping, according to semantics of the audio signal, the first video and the second video to obtain a plurality of first short videos and a plurality of second short videos respectively, and clipping a timeline of the audio signal into a plurality of segmentation periods according to the semantics of the audio signal;
selecting, for each segmentation period on the timeline of the audio signal, one of a first target short video from the plurality of first short videos or a second target short video from the plurality of second short videos sequentially, and stitching all of the selected target short videos corresponding to the plurality of segmentation periods to obtain a target synthesized video, wherein a total duration of the target synthesized video is equal to a duration of the audio signal, a duration of a selected target video being equal to a duration of a segmentation period corresponding to the selected target short video.
Matias discloses clipping, according to semantics of the audio signal, the first video and the second video to obtain a plurality of first short videos and a plurality of second short videos respectively (Matias, para’s 0079, 0086-0092, segmenting the video signal into a plurality of time periods of moments of interest based on characteristics “semantic” of the audio signal), and clipping a timeline of the audio signal into a plurality of segmentation periods according to the semantics of the audio signal (in addition, para’s 0093- 0097, segmenting a timeline of the audio signal into the plurality of time periods of moments of interest based on characteristics “semantic” of the audio signal; wherein the time periods of video of interest synchronize with time periods of audio of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Matias’ features into Zhou’s invention because doing so would effectively combining a plurality of videos by segmenting and synchronizing video signals and audio signal based on characteristics/semantics of the audio signal videos provide a robust combined video by effectively aligning the video segments with the audio segments.
Zhou-Matias does not explicitly disclose:
selecting, for each segmentation period on the timeline of the audio signal, one of a first target short video from the plurality of first short videos or a second target short video from the plurality of second short videos sequentially, and stitching all of the selected target short videos corresponding to the plurality of segmentation periods to obtain a target synthesized video, wherein a total duration of the target synthesized video is equal to a duration of the audio signal, a duration of a selected target video being equal to a duration of a segmentation period corresponding to the selected target short video.
Beauregard discloses selecting, for each segmentation period on the timeline of the audio signal, one of a first target short video from the plurality of first short videos or a second target short video from the plurality of second short videos sequentially, and stitching all of the selected target short videos corresponding to the plurality of segmentation periods to obtain a target synthesized video, wherein a total duration of the target synthesized video is equal to a duration of the audio signal, a duration of a selected target video being equal to a duration of a segmentation period corresponding to the selected target short video (Beauregard, para’s 0065-0076, 0079-0086, and 0107-0108, time-aligning two or more video clips using a master audio track or a single audio track. FIG. 10 is a flowchart for a method for constructing an output production given at least two time-aligned source video clips.  In Step 1001, decide on the duration for a particular segment in the output production.  In Step 1002, choose material to fill that segment from one of the source video clips; that video clip must entirely cover the time-range of the required segment.  In Step 1003, the selected video clip is attached to the video under construction. Repeat the process of deciding on a segment duration, and selecting material to fill the segment from the time-aligned source video clips until the desired output production duration is reached. Note that one this repetition can be performed in various ways within the scope of the invention. For example, the embodiment could iterate either over all the steps of FIG. 10 (i.e. perform the set of steps 1001 to 1003 multiple times successively, so that in effect step 106 of FIG. 1 is not completed before step 108 is begun) or over each individual step. For example, we could compute all the segment durations first (i.e. perform step 1001 multiple times), and then proceed with selecting material to fill those segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Beauregard’s features into Zhou-Matias’s invention because doing so would enhance user’s playback experience by providing a production video that simultaneously combines a plurality of video versions and/or angles using a synchronized audio signal.

Regarding claim 2, Zhou-Matias-Beauregard discloses the method of claim 1, wherein a number of the plurality of first short videos is equal to a number of the plurality Zhou, pages 2 and 11, segmenting video data and audio data according to preset rules obviously indicates a number of the plurality of first segment “short videos” can be equal to a number of the plurality of second segments “short videos”).

Regarding claim 3, Zhou-Matias-Beauregard discloses the method of claim 1, wherein clipping, according to the semantics of the audio signal, the first video and the second video to obtain the plurality of first short videos and the plurality of second short videos respectively comprises:
acquiring the timeline of the audio signal (Zhou, page 2, segmenting audio data to  segments of time, i.e., on a timeline, according to preset rules);
acquiring segmentation nodes of the timeline, according to the semantics of the audio signal, wherein the segmentation nodes divide the timeline into the plurality of segmentation periods (Zhou, page 2, segmenting audio data to  segments of time, i.e., on a timeline, implies segmentation nodes and segmentation periods; Matias, para’s 0079, 0086-0092, 0097, segmenting timeline in to time periods based on characteristic “semantics” of audio signal); and
segmenting, according to the segmentation nodes, the first video and the second video respectively to obtain the plurality of first short videos and the plurality of second short videos (Zhou, page 2, segmenting source video data and target video data into a plurality of source first segments and a plurality of  target second segments);
wherein a duration of a first short video corresponding to a segmentation period is equal to a duration of a second short video corresponding to the same segmentation Zhou, page 2, segmenting video data according to preset rules obviously indicates a duration of a first segment corresponding to a segmentation period can be equal to a duration of a second segment corresponding to the same segmentation period).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 4, Zhou-Matias-Beauregard discloses the method of claim 3, wherein selecting, for each segmentation period on the timeline of the audio signal, one of the first target short video from the plurality of first short videos or the second target short video from the plurality of second short videos sequentially, and stitching all of the selected target short videos corresponding to the plurality of segmentation periods to obtain a target synthesized video comprises:
selecting, according to each segmentation period on the timeline, a corresponding first target short video or a corresponding second target short video, performing the stitching on all of the selected target short videos to obtain the target synthesized video (Beauregard, fig. 3, para’s 0046-0048, selecting segment of clips from a plurality of captured video clips for a period of the time line to generate a result combined video);
wherein a duration of the selected corresponding first target short video or the selected corresponding second target short video is equal to  a duration of a segmentation period corresponding to the selected first target short video or the selected second target short video, and an audio signal of the first short video corresponding to the segmentation period is the same as an audio signal of the second short video corresponding to the same segmentation period (Zhou, pages 2 and 11, segmenting video data and audio data according to preset rules obviously indicates a duration of the selected first target short video or the selected second target short video can be the same as a duration of a segmentation period corresponding to the selected first target short video or the selected second target short video; Beauregard, para’s 0036-0038, fig. 1, a set of video clips that have substantially similar audio tracks is acquired. In step 104 these video clips are time-aligned using similarities of their audio tracks.  In step 106 segments are selected from at least 2 of the input video clips.  In step 108 an output video is created by concatenating the video segments while preserving their synchronization relative to the common audio track; para’s 0065-0076, 0079-0086, and 0107-0108, FIG. 10 is a flowchart for a method for constructing an output production given at least two time-aligned source video clips.  In Step 1001, decide on the duration for a particular segment in the output production.  In Step 1002, choose material to fill that segment from one of the source video clips; that video clip must entirely cover the time-range of the required segment.  In Step 1003, the selected video clip is attached to the video under construction. Repeat the process of deciding on a segment duration, and selecting material to fill the segment from the time-aligned source video clips until the desired output production duration is reached. Note that one this repetition can be performed in various ways within the scope of the invention. For example, the embodiment could iterate either over all the steps of FIG. 10 (i.e. perform the set of steps 1001 to 1003 multiple times successively, so that in effect step 106 of FIG. 1 is not completed before step 108 is begun) or over each individual step. For example, we could compute all the segment durations first (i.e. perform step 1001 multiple times), and then proceed with selecting material to fill those segments).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 7, Zhou-Matias-Beauregard discloses the method of claim 1, wherein a duration of the second video signal is equal to a duration of the first video signal (Beauregard, para. 0010, video captured by cameras positioned at different angles may have the same duration).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 8-11, and 14-18, these claims comprise limitations substantially the same as claims 1-4, and 7; therefore they are rejected the same reasons set forth. 

7.	Claims 5, 6, 12, 13, 19, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Zhou-Matias-Beauregard, as applied to claim 4 above, in view of Chen et al. (US Publication 2018/0367827, hereinafter Chen). 
Regarding claim 5, Zhou-Matias-Beauregard discloses the method of claim 4, wherein selecting, according to the each segmentation period on the timeline, the corresponding first target short video or the corresponding second target short video, performing the stitching on all of the selected target short videos, to obtain the target synthesized video comprises:
selecting, according to each segmentation period on the timeline, a corresponding first target short video or a corresponding second target short video to perform the stitching (Beauregard, fig. 3, para’s 0046-0048, selecting segment of clips from a plurality of captured video clips for a period of the time line to generate a result combined video).
Zhou-Matias-Beauregard does not explicitly disclose:
acquiring clipping sequences of the first video and the second video; acquiring 
selecting, according to the clipping sequence numbers, the first short video or the second short video in sequence until a last one of the plurality of first short videos in the first video or a last one of the plurality of second short videos in the second video is selected. 
Chen discloses:
	acquiring clipping sequences of the first video and the second video; acquiring clipping sequence numbers of each of the plurality of first short videos and each of the plurality of second short videos according to the clipping sequences (Chen, para. 0008, the video server may slice the video stream pushed by the live video source and may assign sequence numbers to a sliced video segments in the chronological order.  Based on the sequence number of the video segment, the location of the video segment in the entire video stream may be determined); and
	selecting, according to the clipping sequence numbers, the first short video or the second short video in sequence until a last one of the plurality of first short videos in the first video or a last one of the plurality of second short videos in the second video is selected (Chen, para. 0008, sequence numbers of video segments are assigned so that a particular segment number or a sequence of segments in the chronological order may be selected to be analyzed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s features into Zhou-Matias-

Regarding claim 6, Zhou-Matias-Beauregard-Chen discloses the method of claim 5, wherein selecting, according to the timing sequence of the plurality of segmentation periods and the clipping sequence numbers, the first short video or the second short video in sequence to perform the stitching until the last one of the plurality of first short videos in the first video or the last one of the plurality of second short videos in the second video is selected to complete the stitching, and obtaining the target synthesized video comprises:
selecting a first one of the plurality of second short videos from the plurality of second short videos to serve as a first target short video to be stitched according to the timing sequence of the plurality of segmentation periods and the clipping sequence numbers (Beauregard, fig. 3, para’s 0046-0048, selecting segment of clips from a plurality of captured video clips for a period of the time line to generate a result combined video; Chen, para. 0008, a particular segment can be selected according to the segment sequence number).
The motivation and obviousness arguments are the same as claim 5. 

Regarding claim 12, 13, 19, and 20, these claims comprise limitations substantially the same as claims 5 and 6; therefore they are rejected by the same reasons set forth.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOI H TRAN/Primary Examiner, Art Unit 2484